—Appeal by the *240defendant from a judgment of the Supreme Court, Kings County (Marras, J.), rendered November 17, 1999, convicting him of assault in the third degree, upon a jury verdict, and imposing- sentence.
Ordered that the judgment is affirmed.
The prosecutor’s remarks on summation did not constitute reversible error (see, People v Pope, 253 AD2d 443; People v Elliot, 216 AD2d 576; People v Russo, 201 AD2d 512, affd 85 NY2d 872). These remarks were either fair comment on the evidence or fair response to the defendant’s summation (see, People v Russo, supra; People v Elliot, supra; People v Pope, supra). The prosecution’s characterization of the case as one of “competing stories” was permissible because it was responsive to the conflicting testimony elicited from both sides during the trial and to the defendant’s focus on the issue of credibility during his summation (see, People v Olds, 222 AD2d 531). Finally, the prosecutor’s statement that the complainant was “beaten to a bloody pulp” was permissible because it was based on the facts in evidence (see, People v Green, 182 AD2d 704; People v Koleskor, 131 AD2d 879). Santucci, J. P., Altman, Townes and Crane, JJ., concur.